In an action to recover upon an alleged oral agreement for services in obtaining an option to purchase stock to which a defense of release as evidenced by a writing was interposed, order vacating, on reargument, an order denying defendant’s motion for summary judgment, and granting summary judgment, and the judgment entered thereon dismissing the complaint on the merits, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.